DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 23 December 2020 has been entered. Claims 1-11 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda, (JP 2014219311A, cited in IDS dated 11/28/2017, relied upon machine translation provided in office action dated 08/06/2019), hereinafter Shoda, in view of Shimamoto et al. (US 6362627) hereinafter Shimamoto.
Regarding Claim 1, Shoda discloses a battery state detection device (Shoda Title) that measures the differential voltage (Shoda [0010]) thus reading on a differential voltage measurement device, comprising: 
a first and second capacitor (Shoda [0010]), 
an amplifier, such as an operational amplifier “11” (Shoda [0023]) which amplifies the difference between the voltage held by the first capacitor and the voltage held by the second capacitor (Shoda Abstract), meeting the claim limitation of “a differential amplification unit for outputting a voltage corresponding to a difference voltage between a voltage held by the first capacitor and a voltage held the second capacitor”, 

Shoda further discloses a first switch for interrupting the electrical connection between the first capacitor and the battery (Shoda Fig. 1, changeover switch “12” and [0024]). The capacitor is connected to the negative electrode “Bn” of the battery via the positive electrode “Bp” (Shoda Fig. 1 and [0035]) thus, the switch interrupts the electrical connection between the first capacitor and a negative electrode of the battery. The control unit CPU of Shoda (Shoda [0030]) opens and closes switches (Shoda [0055]), and Shoda discloses that after the first capacitor holds the voltage across the battery (Shoda [0054]) the CPU (via a control signal), switches the changeover switch (Shoda [0055]) to connect the second capacitor between the positive electrode and the negative electrode of the secondary battery (Shoda [0055]). Furthermore, the CPU “40” (control unit) can detect the output voltage from the differential amplification unit “11” (Shoda [0023], Fig. 1) and controls the switch “12” (Shoda [0030]) based on input 
Shoda does not explicitly disclose that the first switch is provided in a first electrical path between a negative electrode of the battery and a first electrode of the first capacitor for interrupting the electrical connection between the first capacitor and a negative electrode of the battery; and a second switch provided in a second electrical path between a positive electrode of the battery and a second electrode of the first capacitor, the first electrical path being different from the second electrical path, wherein the control unit turns on the first switch and the second switch so as to connect the battery to the both ends of the first capacitor, and after the first capacitor holds the voltage across the battery, turns off the first switch and the second switch while connecting the battery to both ends of the second capacitor. 
However, in a similar field of endeavor as it pertains to a voltage measuring apparatus (Shimamoto Abstract) Shimamoto teaches a differential voltage measuring device using a capacitor to temporarily store the voltage of the voltage source (Shimamoto col. 6 lines 53-58) similar to that disclosed by Shoda above. Shimamoto teaches a capacitor “3” is connected to both ends of the voltage sources “1” (Shimamoto Fig. 1, col. 6 lines 53-55), while not explicitly disclosed, is understood that the voltage source would necessarily have a positive and negative electrode. Shimamoto teaches one capacitor comprised of two capacitor elements connected in series (Shimamoto col. 7 lines 4-9). Furthermore, each capacitor switch assembly “3” has two switch elements, “2a” and “2b” (Shimamoto col. 7 lines 1-3) which the first switch “2b” connects the negative electrode of the voltage source “1” to a first electrode of the first capacitor “3” for interrupting the electrical connection between the first capacitor and a negative electrode of the battery (Shimamoto Annotated Fig. 1 below, switch “2b” opens connection between voltage source “1” and one electrode of capacitor “3”), and a second switch, “2a” connects the positive electrode of the voltage source “1” to a second electrode of the first 


    PNG
    media_image1.png
    405
    668
    media_image1.png
    Greyscale

Annotated Shimamoto Fig. 1

Furthermore, the first and second switches “2b” and “2a”, respectively, connect the battery “1” to both ends of a first capacitor “3”, since the switches “2a” and “2b” operate in an interlocking fashion with each other (Shimamoto col. 7 lines 1-3). This isolates the left side of the circuit, with the voltage source “1”, from the right side of the circuit with the differential amplification unit “6” (Shimamoto Fig. 1). As such, since the voltage source are completely isolated from each of the capacitors when switches “2a”, “2b” are open. Furthermore, Shimamoto teaches that both terminals of the voltage source are connected to both terminals of the capacitor to be measured (Shimamoto col. 4 lines 58-60) with the switches “2a” and “2b” on each electrical path connecting each of the terminals (Shimamoto Annotated Fig. 1). In this way, Shimamoto teaches that the cell voltage, is measured in an electrically isolated 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the wiring layout of each capacitor disclosed by Shoda with the wiring and switch layout as disclosed by Shimamoto in addition to the changeover switch of Shoda, such that both terminals of each of the first and second capacitors of Shoda are connected to the positive and negative electrode of the battery, each with corresponding first and second switches, in order to ensure that the entire capacitor series can be completely electrically isolated form the voltage source, thus improving safety. 
Shoda further discloses a control unit that operates switches (Shoda [0055]) based on output from the amplification unit (Shoda [0030], Fig. 1). Thus, it is taken that the control unit of Shoda is fully capable of operating the switches of Shimamoto in order to connect to the capacitors in sequence (Shoda [0055]), thus meeting the claim limitation of “turns off the first switch and second switch while connecting the battery to both ends of the second capacitor” and further “when obtaining the output of the differential amplification unit, turns on the first switch while keeping the second switch turned on”, since the first and second switches “2a”, “2b” operate in an interlocking fashion with each other (Shimamoto col. 7 lines 1-3).
Regarding Claim 3, Modified Shoda discloses all of the claim limitations as set forth above. Shoda discloses the battery is connected to reference potential G (Shoda [0021]). Shoda also discloses that each of the second and first capacitors are connected to ground (Shoda Fig. 1, “13” and “14” connected to “G”).
However Shoda does not explicitly disclose wherein the reference potential of the battery differs from that of the differential amplification unit or a third switch connecting negative electrodes of the capacitors and the reference potential of the differential amplification unit.
As shown in Fig. 1, Shimamoto further teaches the reference potential, or ground, (
    PNG
    media_image2.png
    41
    78
    media_image2.png
    Greyscale
) of the voltage source “1”, is separate from the reference potential of the differential amplification unit “6”, thus reading on the claim limitation that the reference potential of the battery differs from that of the differential amplification unit. Shimamoto teaches the capacitor “3” is coupled to the signal reference potential, i.e., ground potential, for the differential amplifier “6” via the third switch “8”, (Shimamoto Fig. 1, switch “8” and col. 7, lines 6-9) reading on a third switch connecting negative electrodes of the first capacitor and the second capacitor and the reference potential of the differential amplifying unit.
Shimamoto teaches that the cell voltage, especially in electric vehicle use, must be measured in an electrically isolated manner in order to prevent hazards (Shimamoto col. 1 lines 40-45). Shimamoto also teaches that this can minimize voltage leaking error and thus improve the accuracy of measurement (Shimamoto col. 4 lines 35-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a third switch, such as the one taught by Shimamoto, in order to electrically isolate the battery from the measurement device and further prevent current leakage.
The Examiner notes that the recitation, “wherein the control unit sequentially connects the battery to both ends of the first capacitor and the second capacitor while the third switch is turned off, and after disconnecting both ends of the first capacitor and the second capacitor from the battery, turns on the third switch, and inputs the voltage held by the first capacitor and the voltage held by the second capacitor to the differential amplifying unit while the negative electrode potential of the first capacitor and the second capacitor are set to the reference potential of the differential amplifying unit,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed control unit, it does not provide any additional patentable distinctiveness to the claim. However, the control unit, µCOM, disclosed by Modified Shoda would be fully capable of turning on and off the switches (Shoda 
Regarding Claim 9, Modified Shoda discloses all of the claim limitations as set forth above. Shimamoto further teaches that the first switch “2b” is provided directly between the negative electrode of the voltage source “1” and the first electrode of the first capacitor “3” (Shimamoto Annotated Fig. 1 above, switch “2b”).
Regarding Claim 10, Modified Shoda discloses all of the claim limitations as set forth above. Shimamoto further teaches that the third switch “8” is provided directly between the negative electrodes of both the first capacitor “3” and the second capacitor “3” (switch layout of Shimamoto duplicated for each capacitor “13”, “14” disclosed by Shoda) and the reference potential (ground
    PNG
    media_image2.png
    41
    78
    media_image2.png
    Greyscale
on right hand side of Fig. 1) of the differential amplification unit “6” (Shimamoto Fig. 1, switch “8” is between electrode of capacitor “3” and right side ground). 
Regarding Claim 11, Modified Shoda discloses all of the claim limitations as set forth above. Since the switch layout of Shimamoto was utilized in the detection device of Shoda, the switch layout of Shimamoto was thus duplicated for each of the capacitors (Shoda “13”, “14”). As such, each capacitor “13”, “14” has its own switch “8” to ground, taken as the differential amplification reference potential. Therefore, the third switch “8” comprises a first switching element for the first capacitor “13”, and a second switching element for the second capacitor “14”, wherein the each of these switches is provided directly between the negative electrodes of both the first capacitor “3” and the second capacitor “3” (switch layout of Shimamoto duplicated for each capacitor “13”, “14” disclosed by Shoda) and the reference potential (ground
    PNG
    media_image2.png
    41
    78
    media_image2.png
    Greyscale
on right hand side of Fig. 1) of the differential amplification unit “6” (Shimamoto Fig. 1, switch “8” is between electrode of capacitor “3” and right side ground).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda, (JP 2014219311A, cited in IDS dated 11/28/2017, relied upon machine translation provided in office action dated 08/06/2019), hereinafter Shoda, in view of Shimamoto et al. (US 6362627) hereinafter Shimamoto, and further in view of Kim et al., (US 20030226082) hereinafter Kim.
Regarding Claim 2, Modified Shoda discloses all of the claim limitations as set forth above. Shoda is silent with regards to capacity of the capacitors.
In a similar field of endeavor as it pertains to a voltage measurement device (Kim Abstract), Kim teaches a first and second capacitor where the capacitors have a difference in capacitance (Kim [0031]) that are connected to different inputs of the amplifier (comparator) (Kim Fig. 1 C1 and C2). Kim teaches the difference in capacitance is to charge the lower capacitor faster (Kim [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize two different capacitor capacities, as taught by Kim, in the voltage measurement device of Modified Shoda, in order to charge one more quickly, giving faster results.
Regarding Claim 4, Modified Shoda discloses all of the claim limitations as set forth above. Shoda discloses the battery is connected to reference potential G (Shoda [0021]). Shoda also discloses that each of the second and first capacitors are connected to ground (Shoda Fig. 1, “13” and “14” connected to “G”).
However Shoda does not explicitly disclose wherein the reference potential of the battery differs from that of the differential amplification unit or a third switch connecting negative electrodes of the capacitors and the reference potential of the differential amplification unit.
As shown in Fig. 1, Shimamoto further teaches the reference potential, or ground, (
    PNG
    media_image2.png
    41
    78
    media_image2.png
    Greyscale
) of the voltage source “1”, is separate from the reference potential of the differential amplification unit “6”, thus reading on the claim limitation that the reference potential of the battery differs from that of the differential amplification unit. Shimamoto teaches the capacitor “3” is coupled to the signal reference 
Shimamoto teaches that the cell voltage, especially in electric vehicle use, must be measured in an electrically isolated manner in order to prevent hazards (Shimamoto col. 1 lines 40-45). Shimamoto also teaches that this can minimize voltage leaking error and thus improve the accuracy of measurement (Shimamoto col. 4 lines 35-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a third switch to ground, such as the one taught by Shimamoto, in order to electrically isolate the battery from the measurement device and further prevent current leakage.
The Examiner notes that the recitation, “wherein the control unit sequentially connects the battery to both ends of the first capacitor and the second capacitor while the third switch is turned off, and after disconnecting both ends of the first capacitor and the second capacitor from the battery, turns on the third switch, and inputs the voltage held by the first capacitor and the voltage held by the second capacitor to the differential amplifying unit while the negative electrode potential of the first capacitor and the second capacitor are set to the reference potential of the differential amplifying unit,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed control unit, it does not provide any additional patentable distinctiveness to the claim. However, the control unit, µCOM, disclosed by Modified Shoda would be fully capable of turning on and off the switches (Shoda [0055]) as well as inputting the voltage held by the capacitors to the amplifying unit (Shoda Abstract). As such, because Modified Shoda discloses the claimed differential voltage measurement device structurally, the claim limitations are met.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda, (JP 2014219311A, cited in IDS dated 11/28/2017, relied upon machine translation provided in office action dated 08/06/2019), hereinafter Shoda, in view of Shimamoto et al. (US 6362627) hereinafter Shimamoto; and Shoda, (JP 2014219311A, cited in IDS dated 11/28/2017, relied upon machine translation provided in office action dated 08/06/2019), hereinafter Shoda, in view of Shimamoto et al. (US 6362627) hereinafter Shimamoto, and Kim et al., (US 20030226082) hereinafter Kim, as applied to claims 1 and 3; and 2 and 4 above, respectively, and further in view of Norimatsu et al., (US 20060035115) hereinafter Norimatsu.
Regarding Claims 5-8, Modified Shoda discloses all of the claim limitations as set forth above, but is silent with regards to using an isolation switch as the first switch.
In a similar field of endeavor as it pertains to a power supply and control method (Norimatsu Abstract), Norimatsu teaches the use of an isolation switch to completely isolate the power supply and control unit (Norimatsu [0099]). Norimatsu further teaches that an isolation switch can prevent a short circuit across the power terminals, even if they are not in use (Norimatsu [0099]) and thus use of an isolation switch can improve safety.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the generic first switch as taught by Modified Shoda with the specific isolation switch as taught by Norimatsu, as such a switch would improve safety by minimizing the risk of short circuit.

Response to Arguments
Applicant's arguments filed 05/22/2020 have been fully considered but they are not persuasive. 
The Applicant argues that the cited references do not teach the newly added limitation “wherein the control unit, when obtaining the output of the differential amplification unit, turns on the 
The Examiner submits that when the control unit turns on the first switch it also necessarily turns on the second switch since they operate in an interlocking fashion, thus the newly added claim limitation is met. 
Applicant further argues wherein dependent claims 2-11 are thus allowable since the additional references do not make up for the deficiencies of Shoda and Shimamoto. 
The Examiner submits this argument is moot in view of the new rejection on independent claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722